The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 07/20/2022.
4.	Claims 1-3, 5, 7-9, 11-20, and 23-25 are currently pending.
5.	Claims 14-15 and 18-20 have been withdrawn.
6.	Claims 1 and 17 have been amended.
7.	Claims 4, 6, 10, and 21-22 have been cancelled.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 5 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5:
	Claim 5 includes the limitation “wherein the apparatus consists of the tubular body, the flange, and the plug, wherein the central opening has a diameter of about 0.2 to about 0.4 inches” It is noted that nothing in the Specification as originally filed indicates that the apparatus for processing a substrate consists of said structures. In fact, the Specification as originally filed directly contradicts this – the apparatus for processing a substrate comprises other structures such as (but not limited to) a chamber wall, a liner, and a substrate support [fig 1].
Regarding claim 23:
	Claim 23 recites the limitation “so that the second end of the tubular body is spaced between the first end of the plug and the second end of the plug”. It is noted that nothing in the Specification as originally filed indicates that the tubular body is spaced between ends of the plug. In fact, the Specification as originally filed directly contradicts this – the tubular body surrounds the plug [fig 2B].
Regarding claim 24:
	Claim 24 is rejected at least based on its dependency from claim 23.
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 5 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5:
	Claim 5 includes the limitation “wherein the apparatus consists of the tubular body, the flange, and the plug, wherein the central opening has a diameter of about 0.2 to about 0.4 inches”. This limitation is indefinite in light of the specification because it is unclear how the apparatus could possibly consist of said structures because many other structures are disclosed [fig 1]. For purposes of prosecution on the merits, the limitation has been interpreted in light of the Specification to read “
Regarding claim 23:
	Claim 23 recites the limitation “the tubular body surrounds the first portion of the plug so that the second end of the tubular body is spaced between the first end of the plug and the second end of the plug”. It is unclear how a tubular body could possibly surround the plug yet also be spaced between ends of the plug. This is contradictory. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the tubular body surrounds the first portion of the plug 
Regarding claim 24:
	Claim 24 is rejected at least based on its dependency from claim 23.

Claim Rejections - 35 USC § 103
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim(s) 1-3, 7, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Rueger et al (US 2006/0165873) in view of Hsu et al (US 5,851,343).
Regarding claim 1:
	Rueger teaches an apparatus for processing a substrate (plasma vapor deposition system, 300) [fig 3 & 0020], comprising: a tubular body (shield, 453) defining a central opening passing therethrough from a first end to a second end of the tubular body (see fig 4B) [fig 4B & 0030]; and a plug (window, 451b), wherein the tubular body surrounds the plug (451b) along a first portion of the plug disposed in the central opening (see fig 4B) [fig 4B & 0030].
	Rueger does not specifically teach a tubular body formed of a dielectric material; and a flange extending radially from the first end of the tubular body.
Hsu teaches a tubular body (second portion) formed of a dielectric material (electrically insulating material) [fig 3-5 & col 4, lines 7-35]; and a flange (first portion) extending radially from the first end of the tubular body (second portion) [fig 3-5 & col 4, lines 7-35].
	Rueger and Hsu are analogous inventions in the field of apparatuses for processing a substrate. It would have been obvious to one skilled in the art before the effective filing date to modify the tubular body of Rueger to be formed of a dielectric material, as in Hsu, because such a material eliminates the contamination originating with the plasma arcing problem [Hsu – col 4, lines 63-67]. It has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Rueger to comprise a flange extending from a first end of the tubular body, as in Hsu, to protect the inside face of the wall around the opening from plasma [Hsu – col 4, lines 1-16].
Regarding claims 2-3:
	Modified Rueger teaches the apparatus (40) is formed from a process compatible plastic material (electrically insulating and plasma resistant material) [Hsu - fig 3-5 & col 4, lines 26-41]; and the apparatus (40) is formed from at least one of polyoxymethylene, polyetheretherketone, or polytetrafluoroethylene (polytetrafloroethlyene) [Hsu - fig 3-5 & col 4, lines 35-41]. 
Regarding claim 7:
Modified Rueger teaches the flange (first portion) has an outer diameter of at least about 1 inch (round shield 40 preferably has a diameter between about 2 and 8 cm) and a thickness (lip width, 72) of about 0.1 to about 0.15 inches (range between about 0.5 to 3 mm) [Hsu - fig 3-5 & col 4, lines 22-25]
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 23:
	Rueger teaches the plug (451b) extends from a first end to a second end (see fig 4B), and the tubular body (body of 453) surrounds the first portion of the plug (see fig 4B) [fig 4B & 0030].
Regarding claim 24:
	Rueger teaches the plug includes (451b) includes a second portion (outward portion of 451b) adjacent the first portion (inner portion of 451b), and the first portion (inner portion of 451b) extends from the first end of the plug (see fig 4B) [fig 4B & 0030].
Although Rueger does not specifically disclose “the plug includes a shoulder defining a smaller radius in the first portion of the plug than the second portion of the plug”, such a modification would have involved a mere change in shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].
16.	Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rueger et al (US 2006/0165873) in view of Hsu et al (US 5,851,343) as applied to claims 1-3, 7, and 23-24 above, and further in view of Nishimoto et al (US 2004/0060516).
	The limitations of claims 1-3, 7, and 23-24 have been set forth above.
Regarding claim 5:
	Modified Rueger does not specifically disclose the central opening has a diameter of about 0.2 to about 0.4 inches.
Nishimoto teaches an opening (at least one optical through-hole, 94) has a diameter of about 0.2 to about 0.4 inches (diameter of 94 can range from 0.5 to 20 mm) [fig 4 & 0041].
Modified Rueger and Nishimoto are analogous inventions in the field of apparatuses for processing a substrate. It would have been obvious to one skilled in the art before the effective filing date to modify the central opening of modified Rueger to have the diameter of Nishimoto because such is a suitable size to permit the passage of light to and/or from the process space [Nishimoto – 0040-0041]. Furthermore, in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 8:
Modified Rueger teaches the flange (first portion) has an outer diameter of at least about 1 inch (round shield 40 preferably has a diameter between about 2 and 8 cm) and a thickness (lip width, 72) of about 0.1 to about 0.15 inches (range between about 0.5 to 3 mm) [Hsu - fig 3-5 & col 4, lines 22-25]
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
17.	Claim(s) 9, 12-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al (US 5,919,332) in view of Hsu et al (US 5,851,343) and Kudela et al (US 2011/0284100).
Regarding claim 9:
Koshiishi teaches an apparatus (etching, apparatus, 1) for processing a substrate [fig 1, 4-5 & col 9, lines 7-19], comprising: a chamber wall (3) having a recess (opening housing 3a) formed therein on an interior volume facing side of the chamber wall (see fig 4) [fig 4-5 & col 14, lines 7-20]; and a liner (31) disposed adjacent to the chamber wall (3) [fig 4-5 & col 14, lines 7-40].
Koshiishi does not specifically teach an apparatus for preventing stray plasma partially disposed in the recess, the apparatus for preventing stray plasma comprising: a tubular body formed of a dielectric material and defining a central opening passing therethrough from a first end to a second end of the tubular body and a flange extending radially from the first end of the tubular body, wherein the tubular body extends into the recess and the flange extends along the chamber wall about the recess, wherein the flange has an outer edge extending from a side of the flange opposite the second end of the tubular body.
Hsu teaches an apparatus (protective shield, 40) for preventing stray plasma (protects the chamber wall around the window from electrical arcing) partially disposed in the recess (30C) [fig 3-5 & col 2, lines 48-59], the apparatus (40) for preventing stray plasma comprising: a tubular body (second portion) formed of a dielectric material (electrically insulating material) and defining a central opening (see fig 3-5) passing therethrough from a first end to a second end of the tubular body (second portion) and a flange (first portion) extending radially from the first end of the tubular body (second portion) [fig 3-5 & col 4, lines 7-35], wherein the tubular body (second portion) extends into the recess (30C) and the flange (first portion) extends along the chamber wall (covering a portion of the inside face 30A of the wall) about the recess (30C) [fig 2-5 & col 4, lines 17-21], wherein the flange (first potion) has an outer edge (radially outer section of first portion) extending from a side of the flange opposite the second end of the tubular body (second portion) [fig 3-5 & col 4, lines 7-35].
Koshiishi and Hsu are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Koshiishi to comprise the apparatus for preventing stray plasma of Hsu to prevent arcing around the window [Hsu – col 2, lines 35-37].
	Koshiishi modified by Hsu does not specifically disclose the outer edge is a beveled outer edge, wherein the beveled outer edge is linearly tapered.
	Kudela teaches a beveled outer edge (tapered lip, 512), wherein the beveled outer edge (512) is linearly tapered (see fig 5B) [fig 5B & 0036].
Modified Koshiishi and Kudela are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the flange of modified Koshiishi to have a beveled outer edge, as in Kudela, because such a configuration is effective for substantially reducing arcing potential [Kudela – 0036].
It is noted that such a modification results in a structure “wherein the apparatus for preventing stray plasma is disposed between the chamber wall and the liner and defines a gap between facing surfaces of the flange of the apparatus for preventing stray plasma and the liner”. It is noted that the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Finally, the claim limitations “wherein at least one of a length of the gap or a width of the gap are configured to limit or prevent plasma leakage at a location of the apparatus for preventing stray plasma” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. Specifically, the mere existence of a gap is capable of meeting the limitations because the length and/or width of the gap limits how much plasma could possibly fit within the dimensions of the gap.
Regarding claim 12:
	Modified Koshiishi teaches a window (16/24) formed through the chamber wall (30), wherein the recess (30C) is part of the window (16/24) [Hsu - fig 2-5 & col 3, lines 59-67]. 
Regarding claim 13:
	Modified Koshiishi teaches the window (16/24) is formed from an opening (opening, 16) disposed through the chamber wall (30) and a plug (24) partially filling the opening (16) [Hsu - fig 2-5 & col 3, lines 59-67], wherein the tubular body (second portion) extends into the opening (16) such that the second end of the tubular body (second portion) terminates proximate an end surface of the plug (24) [Hsu - fig 2-5 & col 4, lines 17-21]. 
Regarding claim 16:
	Modified Koshiishi teaches the window (16/24) is formed from an opening (opening, 16) disposed through the chamber wall (30) and a plug (24) partially filling the opening (16) [Hsu - fig 2-5 & col 3, lines 59-67], wherein the tubular body (second portion) extends into the opening (16) such that the second end of the tubular body (second portion) overlaps an end surface of the plug (24) [Hsu - fig 2-5 & col 4, lines 17-21]. 
Regarding claim 17:
Modified Koshiishi teaches a first end of the plug (inner end of 24) includes a first portion of the plug proximate the first end (outer portion of inner end of 24) such that the tubular body (second portion) surrounds the plug along the first portion (outer portion of inner end of 24) [Hsu - fig 2-5 & col 4, lines 17-21].
Although modified Koshiishi does not specifically disclose “a first end of the plug includes a shoulder defining a smaller radius in a first portion of the plug proximate the first end”, such a modification would have involved a mere change in shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].
18.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al (US 5,919,332) in view of Hsu et al (US 5,851,343) and Kudela et al (US 2011/0284100) as applied to claims 9, 12-13, and 16-17 above, and further in view of Ota (JP 2004-296553).
The limitations of claims 9, 12-13, and 16-17 have been set forth above.
Regarding claim 11:
	Modified Koshiishi teaches a gap between facing surfaces of the flange of the apparatus for preventing stray plasma and the liner (gap between first portion of 40 in Hsu and 31 of Koshiishi) [Hsu – fig 2-5 and Koshiishi – fig 4-5]. 
Modified Koshiishi does not specifically disclose the width of the gap is about 0.5 to about 1.5 mm. 
Ota teaches a gap defined between ring-shaped members, wherein a width of the gap is about 0.5 to about 1.5 mm (gap distance between members is 0.01 mm to 1 mm) [Ota – paragraph spanning pages 6-7]. 
Modified Koshiishi and Ota are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the apparatus for preventing stray plasma and the liner of modified Koshiishi with the gap distance of Ota to create a gap large enough to prevent arcing therebetween yet small enough to prevent corrosive gas and plasma from migrating therebetween [Ota – paragraph spanning pages 6-7]. Furthermore, in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
19.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rueger et al (US 2006/0165873) in view of Hsu et al (US 5,851,343) as applied to claims 1-3, 7, and 23-24 above, and further in view of Kudela et al (US 2011/0284100).
	The limitations of claims 1-3, 7, and 23-24 have been set forth above.
Regarding claim 25:
Modified Rueger teaches the flange (first potion) has an outer edge (radially outer section of first portion) extending from a side of the flange opposite the second end of the tubular body (second portion) [Hsu - fig 3-5 & col 4, lines 7-35].
Modified Rueger does not specifically disclose the outer edge is a beveled outer edge, wherein the beveled outer edge is linearly tapered.
	Kudela teaches a beveled outer edge (tapered lip, 512), wherein the beveled outer edge (512) is linearly tapered (see fig 5B) [fig 5B & 0036].
Modified Rueger and Kudela are analogous inventions in the field of apparatuses for processing a substrate. It would have been obvious to one skilled in the art before the effective filing date to modify the flange of Hsu to have a beveled outer edge, as in Kudela, because such a configuration is effective for substantially reducing arcing potential [Kudela – 0036].

Response to Arguments
20.	Applicant’s arguments, see Remarks, filed 06/14/2022, with respect to the rejection of claim(s) 1-3, 5, 7-8, and 23-25 under 35 USC 112(a) and 35 USC 112(b) have been fully considered and are persuasive. The rejection of claims 1-3, 5, 7-8, and 23-25 has been withdrawn in view of the amendments to claim 1. However, it is noted that a new grounds of rejection of claims 5 and 23-24 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) has been set forth above.
21.	Applicant’s arguments, see Remarks, filed 06/14/2022, with respect to the rejection of claim(s) 1-3 and 23-24 under 35 USC 102(a)(1) and claim(s) 5, 7-8, and 25 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Rueger et al (US 2006/0165873) remedy anything lacking in the combination of references as applied above to the amended claims.
22.	Applicant’s arguments, see Remarks, filed 03/21/2022, with respect to the rejection of claim(s) 9, 11-13, and 16-17 under 35 USC 103 have been fully considered but they are not persuasive.
Regarding claim 9:
	Applicant argues that Koshiishi teaches that plasma is prevented from being diffused toward the walls of the processing container. Therefore, there would be no motivation to include Hsu’s apparatus because Hsu’s apparatus would not be needed in an area without plasma.
	In response, examiner disagrees. The motivation to include the structure of Hsu is to prevent arcing around the window [Hsu – col 2, lines 35-37]. Such is not related to the proximal presence of plasma. Moreover, Koshiishi teaches plasma is prevented from being directly diffused toward the wall [col 12, lines 41-49]. This does NOT mean that plasma is prevented from being diffused toward the wall.
	Applicant argues that Hsu teaches that preventing arcing is directly related to the proximal presence of plasma. Thus, there would be no motivation to modify Koshiishi with Hsu. 
	This is a blatant misrepresentation of Hsu. Moreover, one of ordinary skill in the art would know that applicant’s assertion is wrong. Arcing commonly occurs between adjacent structures and is not limited to occur between a plasma and a structure [see the entirety of Ota]. Nevertheless, as set forth in Hsu: 
“We have found that the arcing around the windows occurs between plasma 120 or the cathodes and the chamber wall where the anodized coating has worn away, weakened, degraded, worn out or flaked away or where the wall has sharp edges.
The arcing we observe is between the chamber 102 and the anodized chamber coating/chamber wall at the corners of the chamber wall near the window 103. The arcing problem is made worse by the sharp edges of the chamber wall in the opening for the detection window.” [col 2- lines 14-23].

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shan et al (US 5,891,350) teaches an apparatus for preventing stray plasma [fig 1].
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718